Citation Nr: 1138520	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.  In March 2011, the Veteran testified before the Board at a hearing held the RO.  In May 2011, the Board remanded the claim for additional development.  


FINDINGS OF FACT

A chronic lumbar spine disability was not affirmatively shown to have had onset during service; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service; and a chronic low back disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and service connection for arthritis of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated in July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that his current low back disability is related to a football injury he sustained in service.  He contends that in the fall of 1968, he was running and made a sharp turn, with immediate pain his low back.  He was treated the next day with heat packs and was able to recover after a short period of treatment.  Following service, he had trouble straightening his back and experienced pain.  He contends that when he next injured his back twenty years later, he was told that there was evidence of bone spurs from a previous injury.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the Veteran's competence and credibility to assert that his lumbar spine condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent and credible to report that he had back pain or low back problems following an in-service football injury.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  Additionally, the Board finds that the Veteran is credible and competent to report that he continued to have back pain after service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, it does not necessarily follow that there is a relationship between his current low back condition and back problems in service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value that the Veteran's appellate assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service medical records show that in October 1968, an X-ray of the lumbar spine revealed no significant pathology.  On separation from service in April 1969, the Veteran's spine was clinically evaluated as normal.  The service medical records contain no complaints, findings, or diagnosis consistent with any lumbar spine disability.  Accordingly, the service medical records lack the combination of manifestations sufficient to identify a chronic low back disorder and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, treatment records show a number of on-the-job low back injuries and surgeries beginning in October 1986.  At that time, the Veteran suffered a lumbar strain when working in a stooped position and lifting five gallon oil cans.  An X-ray and CT scan showed minimal bulging at L4-5 suggesting some early degenerative changes.  In November 1987, the Veteran reported that he had back pain since 1975 but had lost no time from work until the recent strain.  In January 1988, the Veteran was approved to return to work in coal mining due to his request.  The Veteran continued to work heavy labor against his doctor's advice.  He then worked up until August 1997, when he injured his neck in a rock fall at work.  In February 2000, he seriously injured his low back while lifting heavy torches.  MRI examination showed advanced degenerative changes, hypertrophic spurring narrowing the neural foramen on the left at L3-L4 and right at L4-L5, and right paracentral herniated nucleus pulposus.  Following that injury, he underwent laminectomy and discography with positive radicular symptoms.  Subsequent treatment records show continued treatment with epidural injections, a neurostimulator, nerve blocks and medication.  

As the initial documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  To the extent that the Veteran reportedly was informed by his physician that X-rays in October 1986 showed degenerative changes consistent with a previous back injury, the clinical findings were not etiologically linked to service or any incident therein.  In fact, contemporaneous treatment records in November 1987 noted the Veteran's report of onset of back pain in 1975, after discharge from service.  Additionally, in view of the period without evidence of treatment for low back complaints from 1969 to 1986, and the lack of clinical findings of a low back disorder until 1986, the Board finds that the evidence is against a finding of a continuity of treatment since service, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

Moreover, with respect to the question of medical causation, VA obtained a medical opinion, which considered the Veteran's contentions, to include the Veteran's report of an in-service injury to the low back.  The medical opinion did not associate the Veteran's current low back condition to service, or any incident therein.  On VA examination in June 2011, the Veteran complained of progressive back pain since injuring his back in service while playing football.  Reportedly, the Veteran sought medical treatment and was treated with a heating pad, which provided temporary relief of his symptoms.  He could not recall if X-rays of the spine were taken.  The examiner noted that after service, the Veteran became employed as a coal miner.  He re-injured his back in 1986 at work.  X-rays revealed bone spur and degenerative disease of the lumbosacral spine.  He continued working until he incurred a second occupational injury in 1997 when a rock fell on his back.  He was transported by ambulance to the hospital.  Thereafter, he underwent a laminectomy procedure in 2000, after he ruptured his lower back while working in the coal mine.  In 2005, the Veteran also underwent lumbar diskectomy.  Following a physical examination of the Veteran, the examiner diagnosed degenerative disk disease of the lumbosacral spine with status post-lumbar laminectomy with lumbar diskectomy.  The examiner opined that the Veteran's low back disability was not caused by, or related to active duty, to include the in-service football injury.  The examiner explained that a review of the Veteran's service medical records did not show treatment for a chronic low back condition, nor was there evidence of continuation of care after service.  The examiner noted the Veteran's extensive occupational history of heavy duty work in the coal mines, along with multiple lower back injuries with subsequent lumbar laminectomy and discectomy.  The examiner attributed the Veteran's current low back condition to his occupational history post-service discharge, multiple industrial accidents, and degeneration due to aging.  

The Board finds that the VA examiner's opinion is both competent and credible.  The Board attaches significant probative and persuasive value to the June 2011 VA examiner's opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current low back condition was not causally related to an in-service back injury.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that the weight of the probative evidence does not attribute the Veteran's low back disability to his service or any incident or treatment in service.  The in-service and post-service objective evidence weighs against the Veteran's lay assertions.  Accordingly, the criteria for service connection for a low back disability as due to service have not been met.  The Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


